t c summary opinion united_states tax_court gary w and darlene e white petitioners v commissioner of internal revenue respondent docket no 414-03s filed date gary w and darlene e white pro sese robert s scarbrough for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and respectively after respondent’s concessions the issue for decision is whether the losses petitioners incurred in their sailboat charter business are subject_to the passive_activity_loss rules of sec_469 we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in kirkland washington references to petitioners individually are to mr white or mrs white during the years in issue mr white was employed full time as a glazing estimator and mrs white was employed full time as a project coordinator at a time not disclosed in the record petitioners started a sailboat charter business called gw rentals which they operated throughout the years in issue the sailboat used in petitioners’ business during the years in issue was a 42-foot catalina respondent concedes that petitioners’ sailboat charter activity is a trade_or_business and petitioners incurred net losses from their sailboat charter business of dollar_figure for and dollar_figure for sailboat named moonshadow petitioners purchased moonshadow new in date for approximately dollar_figure at which time they traded in their former 36-foot catalina sailboat moonshadow is a single sloop mast sailboat with a diesel engine it features among other things two double-berth staterooms two cabins two toilet compartments and a galley complete with a microwave refrigerator freezer three-burner propane gas stove with oven and hot and cold running water moonshadow also has on board a global positioning system with chart plotter an autohelm navigation system a freedom inverter system a tv dvd and a complete stereo system with speakers in front and in back petitioners took possession of moonshadow in date and have remained the sole owners of it throughout the years in issue during the years in issue petitioners docked moonshadow at the anacortes marina which was operated by anacortes yacht charters ayc a charter company petitioners initially petitioners have owned various catalina sailboats for the past years mr white is also an experienced sailor who built his first boat at the age of and crewed on boats racing in the columbia river petitioners apparently did not pay washington state sales_tax when they purchased moonshadow based on their declaration to the washington state revenue department that the sailboat was purchased for charter purposes and not for personal_use ayc has a fleet of boats including moonshadow available for charters ayc also maintains skippers and crews continued entered into a yacht owners’ contract with ayc on date granting ayc the exclusive right to charter moonshadow as a bare boat charter this contract continued until date when petitioners signed a new contract with ayc under terms substantially_similar to the prior year’s contract this contract was automatically renewed and remained in effect for the year under this contract ayc had the exclusive right to lease moonshadow and to further sublease it to third-party charterers the lease granted ayc possession dominion and control_over the vessel the terms of the contract provided that ayc was responsible for the day-to-day management and operation of moonshadow to include arranging charters through advertising boat show displays distribution of brochures and ayc’s internet site providing certain services to include cleaning and inspection provisioning and ground transportation and the personnel needed to perform these services handling all reservations collection of charter fees washington state sales_tax daily insurance fund and service fees payment of continued for hire a bare boat charter means that the charter party receives a seaworthy vessel in bare condition ie the charter party provides its own skipper bears the cost of supplies and voyage costs such as fuel and port charges and is directly responsible for operating and maintaining the vessel during the charter petitioners pay a separate fee to list and update a link for moonshadow on ayc’s internet site washington state sales_tax to the state and disbursement of funds to petitioners and performing necessary repairs or maintenance to make moonshadow charter ready for these services petitioners paid ayc a commission after deducting the turn fee of 30-percent of the gross charter fee or 20-percent of the gross charter fees for charters arranged by petitioners the contract further provided that petitioners reserved no right to nonbusiness private use of moonshadow agreed to pay ayc a commission of 5-percent if they leased moonshadow for personal_use and agreed to insure moonshadow at their own expense under the ayc group_insurance program typically ayc’s contracts with individual charterers set forth the terms of a charter period as follows a charter week is days nights example noon sunday to noon saturday daily pro-rated items are based on number of days in charter at the end of each month ayc would mail petitioners a detailed income activity statement indicating the name of the charterer the contract authorized ayc to spend up to dollar_figure for repairs or maintenance needed to make the vessel ready for the next charter ayc was required to make every reasonable effort to contact petitioners before authorizing repairs or maintenance in excess of dollar_figure or to provide notice at the first opportunity if contact was not possible petitioners elected to pay the optional turn fee which provides that ayc personnel will clean moonshadow after every charter because being that it’s moonshadow located where it is it would be--and we work full time--it makes sense to have them ayc take care of it for us the start and finish dates the number of charter days the charter income and the charter expenses at the end of each year ayc would also mail petitioners a yacht owners’ annual summary worksheet showing the monthly figures totaled for the full year by income charter expenses and maintenance and other expenses these reports demonstrate that ayc arranged charters for a total of charter days in and charters for a total of charter days in dollar_figure in addition to the services provided by ayc petitioners performed various services for their sailboat charter business for example during the charter season petitioners would check on the sailboat wash the rugs and perform maintenancedollar_figure specifically in petitioners performed a major repair to their sailboat when they installed a new windlass at the end of the charter season petitioners would meet with the charter representative to review the postseason report which lists any problems on the sailboat the status of the systems the inventory on board the hull condition and any cosmetic problems during the off-season petitioners would work on any problems noted in the postseason report conduct engine in petitioners charted moonshadow for a total of charter days in they charted moonshadow for a total of charter days ayc’s charter season is typically the last week of may through the end of september maintenance refinish the interior wax the sailboat and switch the pumps during the preseason petitioners would conduct a maintenance check which ayc would verify based on a preseason readiness checklist petitioners also rented a storage locker in the marina building where they stored proprietary parts that ayc or petitioners could use for repairs on moonshadow to document their work petitioners maintained contemporaneous handwritten logs identifying the dates that they worked on moonshadow and the type of work completed the work logs indicate a timeframe for each day mr white or petitioners together worked on moonshadow the work logs however do not detail the amount of time actually spent on a specific task do not indicate which petitioner performed a particular task and do not account for lunch breaks that petitioners testified they took during the day petitioners timely filed a form_1040 u s individual_income_tax_return for each of the years in issue petitioners attached to each return inter alia a schedule c profit or loss from business sole_proprietorship on each schedule c petitioners identified their business name as gw rentals and their principal business or profession as boat charters and tours on the schedules c petitioners marked yes on line g did you ‘materially participate’ in the operation of this business petitioners reported losses from gw rentals on the schedules c as follows year gross_income dollar_figure big_number total expenses dollar_figure big_number net_loss dollar_figure big_number expenses consisted of advertising automobile expenses commissions and fees depreciation insurance mortgage legal and professional services repairs and maintenance taxes and licenses meals and entertainment utilities and other expenses in response to an audit for the years in issue petitioners created on date activity logs based on their contemporaneous work logs receipts photos checkbook and statements these activity logs itemized the type of work petitioners allegedly performed in their sailboat charter business as follows year total hours dollar_figure dollar_figure labor hours dollar_figure travel time dollar_figure investment time we note that many of the activity items are improperly categorized as labor hours for instance attending ayc meetings and barbecues are not labor services in the notice_of_deficiency respondent disallowed petitioners’ business_losses respondent determined that petitioners’ sailboat charter business is a rental_activity and that petitioners’ business_losses therefore constitute passive_activity_losses petitioners timely filed a petition with the court disputing the determined deficiencies paragraph of the petition states in part as follows taxpayers disagree with the disallowance taxpayers furnished the service numerous schedules supported by affidavits and receipts documenting that all losses in question were allowed due to material_participation under sec_1_469-5t and sec_1_469-5t the service’s primary rebuttal to abundance of documentation has been that it is not possible for the husband and wife ie taxpayers gary darlene white to have worked a combined total of hours in any given day apparently the most the service believes that people can work in one day is hours taxpayers contend that the service’s position is unreasonable and without any authoritative support discussion12 generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_469 generally disallows for the taxable_year passive_activity_losses incurred by individual taxpayers sec_469 a passive_activity_loss is the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 the term passive_activity includes any rental_activity regardless of whether the taxpayer materially we decide the issue in this case without regard to the burden_of_proof under sec_7491 because the issue is essentially one of law participates in the activity sec_469 a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 as relevant herein exceptions to the general_rule that an activity involving the use of tangible_property is a rental_activity are a the average period of customer use for such property is seven days or less b the average period of customer use for such property i sec_30 days or less and significant_personal_services within the meaning of paragraph e iv of this section are provided by or on behalf of the owner of the property in connection with making the property available for use by customers c extraordinary_personal_services within the meaning of paragraph e v of this section are provided by or on behalf of the owner of the property in connection with making such property available for use by customers without regard to the average period of customer use sec_1_469-1t through c temporary income_tax regs fed reg date the period of customer use is the period during which a customer has a continuous or recurring right to use an item of property held in connection with the activity without regard to whether the customer uses the property for the entire period sec_1_469-1 income_tax regs the average period of customer use is calculated by dividing the aggregate number of days in all periods of customer use of the property for the year by the total number of periods of customer use for the year sec_1_469-1 income_tax regs sec_1_469-1t temporary income_tax regs fed reg date defines significant_personal_services as follows in determining whether personal services provided in connection with making property available for use by customers are significant all of the relevant facts and circumstances shall be taken into account relevant facts and circumstances include the frequency with which such services are provided the type and amount of labor required to perform such services and the value of such services relative to the amount charged for_the_use_of the property significant_personal_services include only services performed by individuals and do not include excluded services as defined under sec_1_469-1t temporary income_tax regs fed reg date as relevant herein excluded services are defined as services necessary to permit the lawful use of the property and services performed in connection with the performance of repairs that extend the property’s useful_life for a period substantially longer than the average period for which such property is used by customers id sec_1_469-1t temporary income_tax regs fed reg date defines extraordinary_personal_services as follows for purposes of paragraph e ii c of this section extraordinary_personal_services are provided in connection with making property available for use by customers only if the services provided in connection with the use of the property are performed by individuals and the use by customers of the property is incidental to their receipt of such services petitioners contend that several of the exceptions to the definition of a rental_activity apply in this case for petitioners contend that the average rental period was less than days for both and petitioners contend that they personally contributed significant and extraordinary_personal_services on the other hand respondent contends that the average rental period was based on the contract between petitioners and ayc as lessee and that petitioners did not contribute significant or extraordinary_personal_services we agree with respondent the yacht owners’ contract concerning moonshadow was an annual exclusive lease agreement between petitioners and ayc which was automatically renewable each year unless otherwise terminated ayc is a professional organization engaged in the charter boat business under the terms of the contract petitioners leased moonshadow to ayc granted ayc possession dominion and control_over moonshadow and gave ayc the exclusive right to sublease moonshadow to third-party bare boat charterers for the entire year ayc would then enter into individual charter contracts with third parties petitioners were not a party to the individual charter contracts and indeed petitioners were not involved with any aspect of qualifying charterers or establishing such charters moreover petitioners reserved no right to reserve moonshadow for nonbusiness private use and agreed to pay ayc a reduced commission if they leased it for their personal_use under washington state law petitioners’ contract with ayc constituted a lease agreement see wash rev code ann sec_62a a2-103 j and k west therefore ayc’s exclusive right to lease moonshadow for a 1-year period constitutes the average rental period for purposes of sec_1_469-1 income_tax regs see hairston v commissioner tcmemo_2000_386 holding that an arrangement where taxpayers leased equipment to their corporation which was engaged in the business of leasing such equipment to third parties for an indefinite term over a number of years was one period of customer use for each taxable_year kelly v commissioner tcmemo_2000_32 holding that an arrangement where taxpayer leased his aircraft for 1-year periods to a company that would in turn use the aircraft or rent it to other pilots was a yearly-basis rental frank v commissioner tcmemo_1996_177 holding that the flight training schools were the lessees where taxpayer leased his plane to flight training schools that rented the plane to customers accordingly the day and 30-day exceptions under sec_1_469-1t and b temporary income_tax regs fed reg date do not apply in the instant case we now turn to the extraordinary services exception under sec_1_469-1t temporary income_tax regs fed reg date respondent asserts that petitioners did not provide extraordinary_personal_services in their sailboat charter business petitioners however contend that they provided extraordinary_personal_services by for example updating moonshadow’s web page on ayc’s internet site searching for and acquiring proper repair parts performing installations repairs eg repair of windlass and routine maintenance and using an outstanding full-service charter broker to facilitate the check-in and embarkation process petitioners argue that performing extensive work on moonshadow to keep it in pristine condition constitutes exceptional personal services the personal services provided by petitioners in conjunction with ayc’s services clearly contributed to maintaining moonshadow’s immaculate condition and to its marketability to prospective charterers such services however are not those ordinarily contemplated under the extraordinary_personal_services exception in other words for that exception to be applicable the use by customers of the sailboat would have to be incidental to the receipt of petitioners’ personal services the legislative_history of sec_469 states furnishing a boat under a bare boat charter constitutes a rental_activity under the passive loss rule because no significant services are performed in connection with providing the property s rept 1986_3_cb_742 moreover sec_1_469-1t temporary income_tax regs fed reg date provides the following examples the use by patients of a hospital’s boarding facilities generally is incidental to their receipt of the personal services provided by the hospital’s medical and nursing staff similarly the use by students of a boarding school’s dormitories generally is incidental to their receipt of the personal services provided by the school’s teaching staff sec_1_469-1t example temporary income_tax regs fed reg date further illustrates this exception the taxpayer is engaged in an activity of transporting goods for customers in conducting the activity the taxpayer provides tractor-trailers to transport goods for customers pursuant to arrangements under which the tractor-trailers are selected by the taxpayer may be replaced at the sole option of the taxpayer and are operated and maintained by drivers and mechanics employed by the taxpayer the average period of customer use for the tractor-trailers exceed sec_30 days under these facts the use of the tractor-trailers by the taxpayer’s customers is incidental to their receipt of personal services provided by the taxpayer accordingly the services performed in the activity are extraordinary_personal_services and thus the activity is not a rental_activity the underlying purpose of petitioners’ business as well as ayc’s business is to charter moonshadow during the years in issue petitioners exclusively leased moonshadow to ayc for year periods and ayc then chartered moonshadow to third parties under the contract petitioners were obligated to ensure that moonshadow was charter ready at the start of the charter season as such petitioners performed cleaning maintenance and repairs during the charter season only ayc was responsible for the day-to-day maintenance and operation of moonshadow although petitioners were not otherwise obligated to provide services during the charter season they did perform routine maintenance repairs and cleaning in addition to the same services provided by ayc during the postseason petitioners themselves attempted to correct any problems noted in the postseason report on at least one occasion petitioners performed a major repair to their sailboat when they replaced the windlass all of petitioners’ personal services however were provided in connection with the use of their sailboat by ayc and ayc’s third-party charterers and such use of petitioners’ sailboat was not incidental to the personal services provided by petitioners indeed the personal services provided by petitioners were performed in their capacity as owners of moonshadow with the objective of preserving their investment in the sailboat although prospective charterers may have selected moonshadow because of its pristine condition a charterer’s objective is to rent a well-maintained sailboat rather than to obtain a sailboat incidental to the receipt of petitioners’ cleaning maintenance and repair services therefore we conclude that petitioners did not contribute extraordinary_personal_services to their sailboat charter business during the years in issue accordingly we sustain respondent’s determination disallowing petitioners’ business_losses we have considered all of petitioners’ arguments and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
